DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
The following is a non-final office action in response to the request for continued examination of 10/31/2022.
Status of Claims
Claims 1-20, as originally filed 10/31/2022, are pending and have been examined on the merits (claims 1, 16, and 20 being independent).  Claim 1 has been amended.
Response to Arguments
Applicant’s arguments and amendments filed 10/31/2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: Applicant’s remarks, pages 8-11
(1) “The declaration of Alan Pervez Qureshi under 37 C.F.R. § 1.132 submitted with this response provides additional evidence that the invention improves the functioning of a computer, based on Applicant's originally filed specification and drawings. As set forth in the declaration, Applicant respectfully submits that the claimed invention (e.g., the combined features of claims 1, 16, or 20) improves the functioning of a computer by increasing accuracy of the computer without reducing a speed of computation of the computer.” (see page 8)
(2) “As an additional reason for the patent eligibility of the claims, the claimed invention amounts to "significantly more" based on the novelty and nonobviousness of the claimed invention. Applicant respectfully submits that the Office Action's assertions at pages 5-6 that the claimed invention recites well understood, routine, conventional activities are incorrect. In contrast to these assertions in the Office Action, the prior art (as explicitly admitted by the Office in the previous Office Action and based on the lack of prior art rejections in the present Office Action) fails to disclose or suggest the claims. Accordingly, the claimed invention is not well understood, and is also non-routine and unconventional, as supported by the Office's acknowledgement that the prior art does not teach the claimed invention.” (see page 9)
(3) “As a further reason for the patent eligibility of the claims, the claims do not recite a judicial exception. In contrast to the assertions in the Office Action at pages 3-4 that the claims recite an organization of human activity such as fundamental economic principles or practices and commercial or legal interactions, the claimed invention is rooted in computer technology and is therefore not abstract as merely an organization of human activity such as fundamental economic principles or practices and commercial or legal interactions.” (see page 10)
Examiner notes:
(1) Applicant’s arguments are not found to be persuasive and thus the rejection under 35 USC 101 is maintained for the same reasons as set forth in previous Office Action. Furthermore, Examiner provides the response in the Office Action as below.
(2) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to provide a mortgage servicing and loan valuation, e.g., providing a priced portfolio for mortgage or loan for an individual, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’).  For instance, in the process of claims 1, 16, and 20, the limitations of receiving… loan valuation data…, selecting… loan samples…, determining… function data file…, transforming… seller asset data of a seller…, determining… a subset of the plurality of assets…, receiving… commit data from the seller…, receiving… index pricing data…, setting… predetermined time period…, and expiring… pricing of the subset of the plurality of assets… recite this judicial exception.  Therefore, the claims recite abstract idea.
As an example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts in an online commercial transaction, the computer processes a mortgage servicing between entities in order to provide the transaction via a computer that binds the transaction upon the agreement of the closing of the financial transaction e.g., the mortgage servicing or loan.  Therefore, the claims is directed to an abstract idea because they are creating a contractual relationship between entities such as a buyer and a seller.
  (3) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 16, and 20 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a mortgage servicing and loan valuation module, computer-executable code, non-volatile memory, a processor, a user interface, a database of loans, a database of thousands of loans, machine learning operations, a normalized data structure, machine learning regression models, a regression based on k-nearest neighbors, index pricing data, a graphical button of the user interface, interpolation, clustering techniques, etc.) as the additional elements which amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “processor”, “machine learning operations” and “loan valuation module”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a mortgage servicing and loan valuation, e.g., providing a priced portfolio for mortgage or loan, for which a computer is used as a tool in its ordinary capacity.
Applicant asserts that the claimed invention improves the functioning of a computer by increasing accuracy of the computer without reducing a speed of computation of the computer. However, any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the abstract idea of providing a mortgage servicing and loan valuation, e.g., providing a priced portfolio for mortgage or loan, for which a computer is used as a tool in its ordinary capacity and therefore it is not persuasive because there is no support or evidence in the specification for improving the functioning of a computer by increasing accuracy of the computer without reducing a speed of computation of the computer.
(4) Step 2B Consideration: The limitations recited by claims 1, 16, and 20 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)).  The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0017], [0067], [0106] and [0119-0120]: a mortgage servicing and loan valuation module, computer-executable code stored in non-volatile memory, a processor, a network component, a master model, regression method or model such as a non-parametric method or model. a machine learning algorithm or model for solving regression problems, and a multiple k-nearest neighbors (e.g., KNN) model.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “processor” and “a user interface”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a mortgage servicing and loan valuation, e.g., providing a priced portfolio for mortgage or loan, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  
Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20  under 35 U.S.C. 101 is maintained by the Examiner.
(5) Furthermore, the Examiner would like to point out that the criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101. The grounds of rejection under 35 U.S.C. 101 is based on the interpretation of abstract idea provided by the Alice decision. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement in Alice and the concept of providing a mortgage servicing and loan valuation at issue here. All these fall squarely within the realm of abstract ideas as interpreted in the Alice decision. Also, as was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). On the other hand, the rejections under 35 U.S.C. 102/103 are based on prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing a mortgage servicing and loan valuation, e.g., providing a priced portfolio for mortgage or loan which contains the steps of receiving, selecting, determining, transforming, and setting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 20 are direct to a system and claim 16 is direct to a method, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a mortgage servicing and loan valuation, e.g., providing a priced portfolio for mortgage or loan is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… loan valuation data…, selecting… loan samples…, determining… function data file…, transforming… seller asset data of a seller…, determining… a subset of the plurality of assets…, receiving… commit data from the seller…, receiving… index pricing data…, setting… predetermined time period…, and expiring… pricing of the subset of the plurality of assets…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.
As an example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts in an online commercial transaction, the computer processes a mortgage servicing between entities in order to provide the transaction via a computer that binds to the transaction upon the agreement of the closing of the financial transaction e.g., the mortgage servicing or loan.  Therefore, the claims as directed to an abstract idea because they are creating a contractual relationship between entities such as a buyer and a seller.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… loan valuation data…, selecting… loan samples…, transforming… seller asset data of a seller…, receiving… commit data from the seller…, receiving… index pricing data…, setting… predetermined time period…, and expiring… pricing of the subset of the plurality of assets… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., a mortgage servicing and loan valuation module, computer-executable code, non-volatile memory, a processor, a user interface, a database of loans, a database of thousands of loans, machine learning operations, a normalized data structure, machine learning regression models, a regression based on k-nearest neighbors, index pricing data, a graphical button of the user interface, interpolation, and clustering techniques) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0017], [0067], [0106] and [0119-0120]: a mortgage servicing and loan valuation module, computer-executable code stored in non-volatile memory, a processor, a network component, a master model, regression method or model such as a non-parametric method or model. a machine learning algorithm or model for solving regression problems, and a multiple k-nearest neighbors (e.g., KNN) model) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a mortgage servicing and loan valuation module, computer-executable code, non-volatile memory, a processor, a user interface, a database of loans, a database of thousands of loans, machine learning operations, a normalized data structure, machine learning regression models, a regression based on k-nearest neighbors, index pricing data, a graphical button of the user interface, interpolation, and clustering techniques) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  
The computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “processor” and “a user interface”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a mortgage servicing and loan valuation, e.g., providing a priced portfolio for mortgage or loan, for which a computer is used as a tool in its ordinary capacity.
In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-15 and 17-19 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “… wherein selecting the plurality of loan samples includes …performing non-exhaustive permutations of input characteristics using low discrepancy sequences …” (i.e. selecting loan samples), in claim 3, the step of “… wherein applying the function data file includes using at least one selected from the group of interpolation...” (i.e. applying the function data file), in claim 4, the step of “… wherein selecting the plurality of loan samples includes at least one selected from the group of performing non-exhaustive permutations of input characteristics...” (i.e. selecting loan samples), in claim 5, the step of “… wherein the plurality of assets includes complex mortgage loans.” (i.e. including mortgage loans), in claim 6, the step of “… wherein receiving the commit data from the seller includes the seller committing to and completing the purchase…” (i.e. receiving the commit data), in claim 7, the step of “… using a first valuation exercise to create a model that is applied to the normalized data structure…” (i.e. creating a model), in claim 8, the step of “… receiving index pricing data from financial data vendors intraday.” (i.e. receiving index pricing data), in claim 9, the step of “… wherein the index pricing data includes par rate data.” (i.e. including par rate data), in claim 10, the step of “… receiving index pricing data between several times per day and every 10 minutes.” (i.e. receiving index pricing data), in claim 11, the step of “… wherein determining the subset of the plurality of assets and receiving the commit data from the seller…” (i.e. receiving the commit data), in claim 12, the step of “… the seller editing the commit data …” (i.e. editing the commit data), in claim 13, the step of “… setting a predetermined time period following determining the subset of the plurality of assets…” (i.e. setting a predetermined time period), in claim 14, the step of “… wherein pricing of the subset of the plurality of assets expires at the end of the predetermined time period if the commit data is not received…” (i.e. expiring pricing of the subset of the assets), in claim 15, the step of “… further comprising downloading pricing of the subset…” (i.e. downloading pricing), in claim 17, the step of “… displaying pricing of the subset of the plurality of assets…” (i.e. displaying pricing), in claim 18, the step of “… eliminating all local maxima beyond a preliminary threshold.” (i.e. eliminating all local maxima), and in claim 19, the step of “… wherein applying the function data file … to the normalized data structure and interpolating on a continuous plane using a regression…” (i.e. applying pricing data) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Generating the priced portfolio using a machine learning operations based on the full loan valuation data and loan samples for the mortgage or loan is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-15 and 17-19, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 16, and 20 above.  Merely claiming the same process using machine learning operations based on the full loan valuation data and loan samples in order to determine a pricing file for the loan does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
November 15, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/18/2022